1

2                                 UNITED STATES DISTRICT COURT

3                                           DISTRICT OF NEVADA

4                                                       ***

5     HAL GOLDBLATT,                                          Case No. 2:17-cv-02193-MMD-VCF

6                                          Plaintiff,         ORDER ACCEPTING REPORT AND
             v.                                                    RECOMMENDATION
7
      NANCY A. BERRYHILL, Acting
8     Commissioner of Social Security,
9                                     Defendant.
10

11          Before    the     Court   is     Magistrate   Judge   Cam   Ferenbach’s     Report    and

12   Recommendation (“R&R”) (ECF No. 18), regarding Hal Goldblatt’s motion for reversal

13   and/or remand (“Motion to Remand”) (ECF No. 14) and Defendant Nancy A. Berryhill’s

14   crossmotion to affirm the agency decision (“Motion to Affirm”) (ECF No. 15). Plaintiff did

15   not respond to the Motion to Affirm, though Defendant responded to Plaintiff’s Motion to

16   Remand (ECF No. 16). Judge Ferenbach entered the R&R on August 21, 2018. The Court

17   allowed the parties to file any objections by September 4, 2018. (ECF No. 18.) No

18   objections were filed.

19          This Court “may accept, reject, or modify, in whole or in part, the findings or

20   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1). Where a party

21   timely objects to a magistrate judge’s report and recommendation, then the court is

22   required to “make a de novo determination of those portions of the [report and

23   recommendation] to which objection is made.” Id. Where a party fails to object, however,

24   the court is not required to conduct “any review at all . . . of any issue that is not the subject

25   of an objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has

26   recognized that a district court is not required to review a magistrate judge’s report and

27   recommendation where no objections have been filed. See United States v. Reyna-Tapia,

28   328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review employed by the district
1    court when reviewing a report and recommendation to which no objections were made);

2    see also Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003) (reading the

3    Ninth Circuit’s decision in Reyna-Tapia as adopting the view that district courts are not

4    required to review “any issue that is not the subject of an objection”). Thus, if there is no

5    objection to a magistrate judge’s recommendation, then the court may accept the

6    recommendation without review. See, e.g., Johnstone, 263 F. Supp. 2d at 1226

7    (accepting, without review, a magistrate judge’s recommendation to which no objection

8    was filed).

9           Nevertheless, this Court finds it appropriate to engage in a de novo review in order

10   to determine whether to adopt the R&R. Judge Ferenbach found that the ALJ erred in

11   evaluating a doctor’s (Dr. Mumford) consultative examination of Plaintiff by incorrectly

12   stating that the doctor opined Plaintiff could sit for six hours in a workday, rather than four.

13   (ECF No. 18 at 3.) Judge Ferenbach further found that the error was not harmless because

14   the doctor’s opinion—if correctly considered—could “cause the ALJ in this case to re-

15   evaluate his findings.” (Id. at 4.) Judge Ferenbach thus recommended that the Court grant

16   Plaintiff’s Motion to Remand in part and deny Defendant’s Motion to Affirm. (Id. at 6.)

17          Upon review of the R&R and the record in this case, the Court determines that it is

18   appropriate to adopt the R&R in full.

19          It is therefore ordered that the R&R (ECF No. 18) is accepted and adopted in full.

20   Plaintiff’s Motion to Remand (ECF No. 14) is granted in part consistent with the R&R. This

21   case is remanded for the ALJ to properly evaluate the opinion of Dr. Mumford.

22          It is further ordered that Defendant’s Motion to Affirm (ECF No. 15) is denied.

23          It is further ordered that the Clerk enter judgment in accordance with this order and

24   close this case.

25          DATED THIS 15th day of October 2018.

26
27                                                         MIRANDA M. DU
                                                           UNITED STATES DISTRICT JUDGE
28

                                                    2
